DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2007/0139285 A1) in view of Koyama et al. (US 2008/0191959 A1).
Regarding claim 1, Maruyama teaches an attachable booster antenna (14) configured to attach to a coil antenna (13), the attachable booster comprising:
a body (2); and
an antenna (1) including a plurality of resonant antennas disposed on the body, with each resonant antenna including:
an insulator layer having a first surface and a second opposing surface (2); and

wherein the first and the second loop antennas are disposed to collectively form a closed loop in a transparent plane viewed from a normal direction of either of the first and second surfaces of the insulator layer [0005] (Fig. 18), and
wherein the opening of the first and second loop antennas overlap an opening of the coil antenna in the plan view of the insulator layer when the attachable booster is attached to the coil antenna (Fig. 18).
Murayama lacks the details of the insulator surfaces and the relative configuration of the first loop antenna and the second loop antenna.
Koyama teaches an insulator layer having a first and second surface that opposes the first surface in a thickness direction of the insulator (123); and a first loop antenna disposed on the first surface of the insulator (103c) and a second loop antenna disposed on the second surface of the insulator to oppose the first loop antenna (103a); wherein an opening area in the loops of at least one of the first and second loop antennas overlap in the plan view (Fig. 7A).
Therefore it would have been obvious to one of ordinary skill in the art to use the antenna and insulator configuration discussed in Koyama because it allows for a more compact package, which allows the tag to be used in a wider range of applications.
Regarding claim 2, Murayama teaches wherein the antenna is configured to set a resonant frequency of at least one resonant antenna at a center of an array of the plurality of resonant antennas higher than a resonant frequency of at least one resonant antenna at a respective end of the array of the plurality of resonant antennas [0008].
Regarding claim 3, Murayama teaches wherein the plurality of resonant antennas each comprises connected in series to at least one of the first and second loop antennas of the respective resonant antenna (Fig. 18).
Regarding claim 4, Murayama teaches wherein the plurality of antennas in the antenna are two-dimensionally disposed on the body (Fig. 15, Fig. 18).
Regarding claim 5, Murayama teaches wherein the first and second loop antennas of each of the plurality of resonant antennas includes inner and outer diameter dimensions that are substantially equal to respective dimensions of the coil antenna (Fig. 8).

a first row having a plurality of the resonant antennas disposed along the first direction; and
a second row having a plurality of the resonant antennas disposed along the first direction (Fig. 9, Fig. 11).
Regarding claim 7, Murayama teaches wherein the resonant antennas in the second row are disposed offset from the resonant antennas in the first row (Fig. 11).
Regarding claim 8, Murayama teaches further comprising a slot configured for the coil antenna to be inserted therein (Fig. 10, antenna placed into slot between layers).
Regarding claim 9, Murayama teaches wherein the body comprises a curved surface shape (Fig. 1(a)).
Regarding claim 10, Murayama teaches wherein the body comprises a card type (Fig. 5 is card shaped).
Regarding claim 11, Murayama teaches wherein the insulator layer of the antenna comprises a flexible material [0090].
Regarding claim 12-20, these claims are analogous to the claims above, and are therefore also taught by Murayama.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Koyama and are required by the amendments regarding the relative configuration of the antennas and the insulating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876